Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

A reservoir tank comprising:
a tank body that stores cooling fluid;
an inflow pipe configured to feed the cooling fluid into the tank body;
a discharge pipe configured to discharge the cooling fluid from the tank body;
a columnar member erected inside the tank body; and
a guide member provided inside the tank body, wherein
the inflow pipe is connected to the tank body at a position vertically below a liquid level of the cooling fluid stored inside the tank body,
the guide member is configured to guide a flow of the cooling fluid flowing from the inflow pipe into the tank body, the flow being guided into a substantially horizontal direction toward the columnar member,
the columnar member extends in a substantially vertical direction when viewed along the flow of the cooling fluid toward the columnar member, and
a part of the columnar member is disposed on an extension line of the flow of the cooling fluid toward the columnar member, and
a cross-sectional shape of the columnar member in a horizontal plane is convex toward an upstream side of a flow of the cooling fluid.

The closest prior art is considered to be Bangert et al. (US Pub No 2008/0190385); see the non-final rejection of 13 July 2022. Bangert discloses a reservoir tank comprising generally analogous inflow and outflow pipes along with elements that can be considered a columnar member and a guide member. 
However, the specific cross-sectional shape of columnar member of the instant application, as now amended in to the independent claim, is sufficient to set the instant application apart from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747